Citation Nr: 0326888	
Decision Date: 10/08/03    Archive Date: 10/20/03

DOCKET NO.  03-13 943	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines

THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for the 
cause of the veteran's death.

2.  Service connect6ion for the cvasue of death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel



INTRODUCTION

The veteran served from November 1941 to April 1942 and from 
March 1945 to June 1946.  He died in September 1986.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating determination 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) located in Manila, the Republic of the Philippines.


FINDINGS OF FACT

1.  The RO denied entitlement to service connection for the 
cause of the veteran's death in December 1986 and September 
1987.  The appellant was notified of these decisions and did 
not perfect her appeal.  

2.  Evidence submitted since the December 1986 and September 
1987 rating decisions bears directly or substantially upon 
the issue at hand, is not duplicative or cumulative, and must 
be considered in order to fairly decide the merits of the 
claim.


CONCLUSION OF LAW

Evidence received since the December 1986 and September 1987 
rating determinations is new and material and the appellant's 
claim of service connection for the cause of the veteran's 
death is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 
38 C.F.R. § 3.156 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  The law and regulations eliminate the 
concept of a well-grounded claim, redefine the obligations of 
VA with respect to the duty to assist, and supersede the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam 
order) (holding that VA cannot assist in the development of a 
claim that is not well grounded).  The new law also includes 
an enhanced duty to notify a claimant as to the information 
and evidence necessary to substantiate a claim for VA 
benefits.  See 38 C.F.R. §§ 3.156, 3.159).  See also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Hereinafter 
known collectively as VCAA.

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  In this case, VA's 
duties have been fulfilled.  

First, VA has a duty to notify the appellant and her 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  The 
Board concludes the discussions in the November 2002 rating 
determination and the March 2003 SOC informed the appellant 
of the information and evidence needed to substantiate this 
claim.  Furthermore, in a September 2002 letter, the RO 
informed the appellant of the VCAA.  It specifically notified 
the appellant of VA's duty to notify her about her claim, and 
what information was still needed from the appellant. 

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  The RO 
requested all relevant records identified by the appellant, 
and the appellant was informed in various letters what 
records the RO was requesting and she was asked to assist in 
obtaining the evidence.  All available treatment records have 
also been obtained insofar as possible .  VA has met all VCAA 
duties.

As to the issue of whether new and material evidence has been 
submitted to reopen the claim of service connection for the 
cause of the veteran's death, the Board notes that new 
regulations have recently been placed into effect with 
respect to determinations as to whether new and material 
evidence has been submitted.  These regulations apply to 
claims filed subsequent to August 29, 2001.  As the 
appellant's request to reopen the claim of service connection 
for the cause of the veteran's death was received prior to 
this date, it is governed by the laws and regulations 
addressed below.  

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service was the principal 
or contributory cause of death.  38 U.S.C.A. § 1310 (West 
2002); 38 C.F.R. § 3.312(a) (2002).  In order to constitute 
the principal cause of death, the service-connected 
disability must be one of the immediate or underlying causes 
of death, or be etiologically related to the cause of death.  
38 C.F.R. § 3.312(b).

In order to be a contributory cause of death, it must be 
shown that the service-connected disability contributed 
substantially or materially to cause death, or that there was 
a causal relationship between the service-connected 
disability and the veteran's death.  38 C.F.R. § 3.312(c)(1).  
If the service-connected disability affected a vital organ, 
consideration must be given to whether the debilitating 
effects of the service-connected disability rendered the 
veteran less capable of resisting the effects of other 
diseases.  38 C.F.R. § 3.312(c)(2).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110. 

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2002).

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  The service-connected 
disability is considered the principal cause of death when 
such disability, either singly or jointly with another 
condition, was the immediate or underlying cause of death or 
was etiologically related to the cause of death.  To be a 
contributory cause of death, it must be shown that the 
service-connected disability contributed substantially or 
materially to cause death, that it combined to cause death, 
or that it aided or lent assistance to the production of 
death.  It is not sufficient to show that it casually shared 
in producing death, but rather is must be shown that there 
was a causal connection.  38 C.F.R. § 3.312 (2002).

Generally, minor service-connected disabilities, particularly 
those of a static nature or not materially affecting a vital 
organ, would not be held to have contributed to death 
primarily due to unrelated disability.  Service-connected 
diseases or injuries affecting vital organs should receive 
careful consideration as a contributory cause of death, the 
primary cause being unrelated, from the viewpoint of whether 
there were resulting debilitating effects and general 
impairment of health to an extent that would render the 
person materially less capable of resisting the effects of 
other diseases or injury primarily causing death.  Where the 
service-connected condition affects vital organs as 
distinguished from muscular or skeletal functions and is 
evaluated as 100 percent disabling, debilitation may be 
assumed.  38 C.F.R. § 3.312(c)(3) (2002).

When a claim to reopen is presented under section 5108, the 
Secretary must first determine whether the evidence presented 
or secured since the last final disallowance of the claim is 
new and material.  See 38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

If new and material evidence is presented or secured with 
respect to a claim that has been denied, the claim will be 
reopened, and the claim decided upon the merits.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156(a).

"New and material evidence" means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2000).  

The death certificate shows that the veteran died in 
September 1986.  According to the death certificate, the 
immediate cause of death was a cerebral concussion due to or 
as a consequence of an accidental fall on concrete floor due 
to a defect in the left leg.  Also listed on the form was a 
section entitled death by non-natural causes, in which there 
was a typed-in notation that the veteran's death was 
accidental at home.  

At the time of the veteran's death, service connection was in 
effect for residuals of a malunited fracture of the left 
femur with gross deformity of fragments, two inch shortening 
of the thigh, severe loss of motion of the left knee, and 
injury to Muscle Groups XI and XIII, rated as 60 percent 
disabling, and a post-operative scar of the right leg as a 
site of the bone graft, rated as noncompensable.

Following the veteran's death, the appellant, in September 
1986, requested service connection for the cause of the 
veteran's death.  In support of her claim, the appellant 
submitted the veteran's death certificate.

In a December 1986 rating determination, the RO noted that 
the veteran died in September 1986 of what the death 
certificate showed as a cerebral concussion due to an 
accidental fall on a concrete floor due to defect of his left 
leg.  The RO noted that the veteran was service-connected for 
a malunited fracture of the left femur with gross deformity 
of fragments, two inch shortening of the thigh, severe 
limitation of motion of the knee, and injury to Muscle Groups 
XI and XIII, rated as 60 percent disabling.  It also observed 
that the veteran was service-connected for a scar of the 
right leg, postoperative, site of bone graft, rated as 
noncompensable.  

The RO noted that the certificate of death gave interval of 
onset and death at 2.25 hours, and gave the place of death as 
Quilban Medical Clinic, but observed that elsewhere in the 
form it was stated that he died an accidental death at home.  

The RO found that in the absence of corroborating evidence it 
would be speculative to establish an etiological relationship 
between malfunctioning of the veteran's service-connected 
left lower extremity disabilities and the cerebral concussion 
which apparently caused his death.  

In September 1987, the appellant forwarded August 1987 
affidavits from L. B. and P. B.  In his affidavit, P. B., 
noted that he was in the house of the veteran talking to the 
appellant when the veteran fell in the comfort room.  He 
stated that he immediately rushed to his side to help the 
veteran.  He indicated that he brought the veteran to the 
hospital.  He reported that he had long known the veteran to 
be suffering from osteomyelitis.  

In his affidavit, L. B., indicated that he responded to a 
call for help from his neighbor on September 5, 1986.  He 
stated that he saw the veteran in serious condition and 
helped him to the hospital.  He reported that he had known 
the veteran to be suffering from osteomyelitis.  

In a September 1987 rating determination, the RO indicated 
that it had reviewed the affidavits forwarded by the 
appellant.  The RO stated that the evidence was insufficient 
to establish that the veteran's service-connected 
disabilities were etiologically related to the cause of death 
or contributed materially or substantially to his death.  The 
RO also noted that there was no disease of service origin 
related to the veteran's death, which was found to be 
accidental in nature.  

The appellant was notified of this decision in October 1987 
and did not appeal.  Thus, the decision became final.  

In November 1999, the appellant requested that her claim of 
service connection for the cause of the veteran's death be 
reopened.  

In support of her claim, the appellant submitted a February 
1987 letter from the veteran's private physician, A. Q., M. 
D.  In his report, Dr. Q. indicated that he treated the 
veteran in August 1986 due to pains and tenderness of the 
left thigh diagnosed as osteomyelitis of the left femur.  
Accompanying symptoms were swelling of the left thigh muscle 
with difficulty walking.  

In an October 2002 letter, the veteran's private physician, 
S. F., M.D., indicated that the difficulty of the veteran in 
moving around was due to the presence of ankylosis of the 
left knee accompanied with atrophy of the muscles of the left 
lower extremity, a result of the history of sustaining a 
fracture of the left femur while driving a vehicle during his 
stint in the military.  He noted that the situation became 
worse before he died when he developed osteomyelitis as per 
the medical certificate of Dr. Q.  He stated that the past 
history revealed that the veteran and the appellant used to 
visit the Rural Health Unit for consultation and treatment.  
He noted that the veteran was recorded as a transient patient 
and was prescribed antibiotic and anti-pyritic drugs for 7-10 
days treatment whenever he came around.  He was able to 
recall that the veteran came two or three times.  He stated 
that he learned later on that the cause of the veteran's 
death was a cerebral concussion as a result of an accidental 
fall on concrete floor due to defect of left leg as per the 
death certificate.  

In an additional letter, again dated October 7, 2002, Dr. F. 
indicated that the veteran died of a cerebral concussion when 
he fell on the cement floor per the death certificate.  He 
stated that the presence of a defective gait caused 
difficulty walking and resulted in his fall and death.  

He noted that the veteran incurred the disability while in 
the military.  He stated that the veteran was operated on and 
diagnosed as having ankylosis of the left knee and atrophy of 
the muscles of the left lower extremity with shortening.  He 
also observed that the veteran had osteomyelitis of the left 
femur as per the medical certificate issued by Dr. Q.  He 
stated that the veteran used to drop by his office for 
treatment and was recorded as a transient patient.  

The Board finds that the evidence added to the record since 
the December 1986 and September 1987 determinations directly 
addresses the issue on appeal.  The October 2002 letter from 
Dr. F. specifically related the veteran's service-connected 
left leg disability to the fall which caused his cerebral 
concussion and resulted in the veteran's death.  Such an 
opinion was not available at the time of the previous denial 
and provides a nexus between the veteran's cause of death and 
his service-connected left leg injury residuals.  The Board 
finds the opinion to be corroborative rather than cumulative.

The newly added evidence, being neither duplicative nor 
cumulative, in conjunction with the newly enacted 
legislation, bears directly and substantially upon the issue 
at hand, and is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a). 


ORDER

The petition to reopen the claim of entitlement to service 
connection for the cause of the veteran's death is granted.


REMAND

Based upon the above decision, additional development is 
warranted.  

Accordingly, this matter is remanded for the following:  

1.  The RO should obtain copies of 
records from Quilban Medical Center 
relative to any care given to the veteran 
in September 1986.

2.  Thereafter, the RO should review the 
claims folder to ensure that all of the 
foregoing requested development has been 
completed.  Any decision should be 
supported by evidence.

If upon completion of the above development, the claim 
remains denied, the case should be returned to the Board 
after compliance with requisite appellate procedures.  By 
this remand, the Board intimates no opinion as to any final 
outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2001) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.




	                     
______________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2






